[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: MOTION TO STRIKE
Plaintiff's motion is based on the fact that John Voloshin was not a party to this action at the time an answer was filed on his behalf.
The answer in question was filed on September 30, 1999 and was filed on behalf of John Voloshin. John Voloshin was not a party at that particular time yet the pleading indicated it was the answer of John Voloshin.
On January 18, 2000, a motion was granted to cite John Voloshin as a defendant. The court also granted permission to file an amended complaint setting forth the additional claims of the plaintiff as against John Voloshin.
On February 18, 2000, an appearance was filed on behalf of John Voloshin by Attorney Daniel Shepro.
On June 19, 2000, a request was filed with the court on behalf of the defendant Home Investment Corporation for permission to file an amendment to the answer it had previously filed on behalf of John Voloshin noting that the defendant Home Investment Corporation should have been the party named in its answer.
There appears to be no reason why this request should not be granted. This being so, the court finds the Motion to Strike moot.
The motion is therefore denied.
The Court
By _________ Curran, J. CT Page 9134